EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Place a period (“.”) at the end of claim 12.

DETAILED ACTION

The Amendment filed by Applicant on 11/17/2020 is entered.

Claims 18-20 are canceled.

New claims 21-24 are added.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 11/17/2020 have been fully considered and they are found persuasive.

The rejection of claim(s) 1-16 under 35 U.S.C. 102(a)(1) as being anticipated by Bouguettaya et al., US 2013/0131231 A1 (hereinafter “Bouguettaya”) is withdrawn.

The rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Bouguettaya in view of Battis et al., US 2012/0070626 A1 is withdrawn.

Allowable Subject Matter/Reasons for Allowance
Claims 1-17 and 21-24 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is Bouguettaya, Battis & Drabeck et al., US 2004/0220299 (hereinafter “Drabeck”).  Bouguettaya teaches composite articles comprising lipophilic-rich cellulosic material (wood and straw), binder (urea formaldehyde), and acrylate based tackifiers and non-lipophilic additives. See Bouguettaya, [0004], [0006], [0014], [0015] [0016], [0023], [0063], [0076] & [0085] - [0089]. It is known to those in the art that cellulose composites can be manufactured as doors. See Battis, [0035]. Drabeck teaches a mixture of cellulosic fibers. See Drabeck, [0019]. The present invention differs from the closest prior art in that the present invention requires a lipophilic-rich cellulosic material containing at least 2 wt. % of a lipophilic component.

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including the closest prior art to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh